DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-13, 15, 21-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on February 14, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “using the second mask pattern as an etching mask to etch the first mask pattern and a portion of the first electrode layer that is on the first region of the substrate to form a first electrode pattern on the second region of the substrate by partially etching the first electrode layer formed on the first region of the substrate to form a plurality of residual electrode patterns between the first active patterns and between the first active fin and a lowermost one of the first active patterns”, as recited in independent claim 1;” using the first mask pattern as an etching mask to etch a portion of the first electrode layer that is on the first region to form a first electrode pattern on the second region of the substrate, wherein a sidewall of the first mask pattern has an angle relative to a top surface of the substrate, wherein the sidewall of the first mask pattern is adjacent to the first region of the substrate, and wherein the angle relative to the top surface of the substrate ranges from 91° to 100°and wherein forming the first electrode pattern on the second region of the substrate comprises completely removing the first electrode layer formed on the first region ”, as recited in independent claim 13 and ” wherein forming the first active fin, the first active patterns, the second active fin, and the second active patterns comprises: forming a plurality of sacrificial layers and a plurality of active layers that are alternately and repeatedly stacked on the substrate; patterning the sacrificial layers and the active layers to form a plurality of first sacrificial patterns and the first active patterns that are alternately stacked on the first active fin and to form a plurality of second sacrificial patterns and the second active patterns that are alternately stacked on the second active fin; and selectively removing the first sacrificial patterns and the second sacrificial patterns ”, as recited in independent claim 21.
Claims 2-7, 9-12, 15, 22-26 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811